

115 S1367 IS: To require the Secretary of Energy to conduct a study and issue a report that quantifies the energy savings benefits of operational efficiency programs and services for commercial, institutional, industrial, and governmental entities.
U.S. Senate
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1367IN THE SENATE OF THE UNITED STATESJune 15, 2017Ms. Warren (for herself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of Energy to conduct a study and issue a report that quantifies the energy
			 savings benefits of operational efficiency programs and services for
			 commercial, institutional, industrial, and governmental entities.
	
		1.Study and
		report on energy savings benefits of operational efficiency programs and
		services
			(a)Definition of
 operational efficiency programs and servicesIn this section, the term operational efficiency programs and services means programs and services that use information and communications technologies (including computer hardware, energy efficiency software, and power management tools) to operate buildings and equipment in the optimum manner at the optimum times.
			(b)Study and
 reportNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall conduct a study and issue a report that quantifies the energy savings benefits of operational efficiency programs and services for commercial, institutional, industrial, and governmental entities, including Federal agencies.
			(c)Measurement and
 verification of energy savingsThe report required under this section shall recommend methodologies or protocols for utilities, utility regulators, and Federal agencies to evaluate, measure, and verify energy savings from operational efficiency programs and services.